Citation Nr: 1022753	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  03-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability, variously diagnosed as right knee tendonitis and 
chondromalacia patella, to include as secondary to the 
service-connected left knee disability.  

3.  Entitlement to an increased rating for the service-
connected left knee patellar tendonitis, status post 
arthroscopy with lateral release (left knee disability), 
currently rated as 10 percent disabling, with a separate 10 
percent disability rating assigned for instability of the 
left knee.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
December 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied a compensable 
rating for the service-connected patellar tendonitis of the 
left knee; and denied claims of service connection for a 
right knee disorder and for lumbosacral strain.

During the pendency of the appeal, the RO issued another 
rating decision in February 2005 whereby the noncompensable 
rating for the service-connected patellar tendonitis of the 
left knee was increased to 10 percent, and a separate 10 
percent rating for instability of the left knee was also 
assigned.  These awards were made effective from the date of 
the RO's receipt of the Veteran's claim for an increased 
rating.  As the awards are not a complete grant of benefits, 
the issues remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Moreover, the Board must consider 
whether there are distinct time periods during the entire 
appeal period where the Veteran's symptoms warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The matter was remanded back to the RO, via the Appeals 
Management Center (AMC) in February 2008 for additional 
development.  

At an April 2009 VA examination, the Veteran reported that he 
was unemployed due to disability.  It is not indicated 
whether the Veteran is claiming to be unemployed due to his 
service-connected disabilities as opposed to other, non-
service-connected disabilities; however, given the grants of 
service connection for a low back disability and a right knee 
disability pursuant to this decision, the matter of 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU) 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The competent medical and lay evidence of record 
establishes that it is at least as likely as not that the 
Veteran's current low back disability had its onset during 
service.  

2.  The competent and probative medical and lay evidence of 
record establishes that it is at least as likely as not that 
the Veteran's current right knee patellar tendonitis 
disability had its onset during service.  

3.  The Veteran's service-connected left knee patellar 
tendonitis is productive of flexion limited to between 90 and 
115 degrees, with normal extension to 0 and objective 
evidence of painful motion, with additional pain after 
repetitive motion; but without ankylosis or additional 
limitation of motion on repetitive use.

4.  The Veteran's service-connected left knee disability is 
productive of no more than mild lateral instability or 
recurrent subluxation.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, a low back 
disability was incurred in service.  38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).

2.  Resolving all doubt in the Veteran's favor, right knee 
patellar tendonitis was incurred in service.  38 U.S.C.A. §§ 
1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left knee patellar 
tendonitis on the basis of painful motion have not been met 
at any time during the appeal period.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261 (2009).

4.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected left knee 
patellar tendonitis on the basis of subluxation and/or 
lateral instability have not been met at any time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The grants of service connection for a low back disability 
and a right knee disability constitute a complete grant of 
the benefits sought on appeal with respect to those issues.  
As such, any defect with regard to VA's duty to notify and 
assist the Veteran with the development of his claim with 
respect to those issues is harmless error.

Regarding the increased rating claim, a review of the claims 
file reflects that the RO did not provide the appellant with 
pre-adjudication notice.  This defect was subsequently cured 
by the RO in August 2005 when the Veteran was sent a duty-to-
assist letter at that time.  

The August 2005 notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

Then, in May 2008, the RO sent the Veteran another letter 
which explained how disability ratings and effective dates 
are assigned for any grant of service connection.  

The notices provided to the Veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claim.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  Moreover, in response to the RO's 
May 2008 letter, the Veteran submitted a signed statement 
dated in May 2008 indicating that he had no additional 
relevant medical evidence to submit regarding his claim for 
an increased rating and requested expedited handling of his 
claim.  

II.  Service Connection

The Veteran seeks service connection for a low back 
disability, and for a right knee disability, claimed as 
secondary to the service-connected left knee disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110; 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Low Back

A review of the service medical records (STRs) reveals that 
the Veteran did not have evidence of a pre-existing back 
condition when he entered service.  During service, the 
Veteran reported low back pain on several occasions, 
including in March 1978, July 1979, March 1980, May 1981, 
October 1981, and March 1984.  These entries note that the 
Veteran began with acute bouts of back pain, but that by 
1981, the back pain began to become somewhat of a chronic 
problem.  

A May 2003 MRI of the lumbar spine revealed mild degenerative 
disc and facet changes in the lumbar spine with no neuro 
impingement or significant disc herniation.  There was a 
small disc bulge at L5-S1.  There was no significant spinal 
canal or foraminal narrowing.

At a July 2003 VA examination, the Veteran reported that he 
began to notice nerve pain in his buttocks and down the back 
of his legs in 1986.  

October 2005 lumbosacral spine x-rays reveal hemilaminectomy 
on the left at L5. There were no significant degenerative 
changes seen.  

A November 2006 MRI of the lumbar spine revealed posterior 
disc bulging and bilateral facet arthropathy associated 
bilateral foraminal stenosis at the L5-S1 level.

At a VA examination in April 2009, the Veteran again reported 
that he injured his back in the 1970's while stationed at 
Fort Campbell.  Since that time, he has had back pain, with 
subsequent disc herniation at L5 with associated leg 
numbness.  The diagnosis was mild lumbar spondylosis, no 
radiculopathy.  The examiner noted that the Veteran reported 
never having undergone spinal surgery, and the examiner 
confirmed that there was no surgical scar on the Veteran's 
low back area.  Thus, the examiner was unsure why the October 
2005 x-ray report referred to a hemilaminectomy as there was 
no indication that any such procedure had ever taken place.  

The examiner opined that the Veteran low back disability was 
unrelated to the left knee condition.  In a January 2010 
addendum to the April 2009 examination report, a VA examiner 
reviewed the Veteran's service treatment records and 
confirmed that the Veteran did, in fact, report back pain due 
to a back injury on at least one occasion during service.  
Thus, the examiner opined that the Veteran's current low back 
pain began during service, and persisted since that time, 
particularly given the Veteran's reported history of 
continuity of symptoms.  

There is no medical evidence to the contrary.  Thus, in sum, 
the Veteran has a current disability of bulging discs, facet 
arthropathy and associated bilateral foraminal stenosis at 
the L5-S1 level.  This current disability has been linked by 
medical evidence to events in service.  Moreover, the Veteran 
has reported that he has suffered from back pain ever since 
the events in service, and the Veteran is certainly competent 
to report on symptoms that are non medical in nature and of 
which he had first hand knowledge, such as feeling pain in 
his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

Here, though, there is a gap of many years between the events 
in service and the objective findings on the more recent 
examination reports, and the only evidence supporting the 
medical opinion of record is the Veteran's lay assertions of 
continuity of symptoms.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a factual 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

Although the Veteran is certainly competent to testify as to 
symptoms such as back pain, which is non-medical in nature, 
he is not competent to render a medical nexus opinion 
relating his current symptoms to the back pain noted in 
service and thereafter.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service, particularly given the gap in time with no symptoms.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts who are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).

As such, the Board places great weight on the January 2010 
medical opinion which links the Veteran's current back 
disability to events in service.  This opinion is based on a 
review of the claims file, including the STRs.  

Given the events shown on the service treatment records, plus 
the medical opinion of record, in combination with the 
Veteran's competent statements regarding continuity of 
symptoms since service, all doubt is resolved in Veteran's 
favor, and it is at least as likely as not that the Veteran's 
low back disability had its onset during service.  
Accordingly, service connection for a low back disability is 
warranted.  

Right Knee

Historically, the Veteran was separated from service in 
December 1985, and filed a claim of service connection for 
patellar tendonitis of both knees shortly after discharge 
from service.  Unfortunately, at that time, the Veteran's 
service treatment records could not be located.  However, a 
copy of a December 1984 Physical Profile Board Proceeding was 
available, and it indicated that the Veteran was placed on 
permanent profile for patellar tendonitis of the left knee.  
There was no mention regarding the right knee.

A VA examination report from March 1986 noted a history of 
patellar tendonitis in both knees, status post left knee 
arthroscopy in 1983.  The examination report noted that x-
rays were negative and that STR's were unavailable.  
Examination of both knees was negative for swelling or 
effusion.  There were three small well-healed surgical scars 
on the anterior aspect of the left knee from the arthroscopy.  

Although the Veteran's initial claim of service connection 
included patellar tendonitis of both knees, only the left 
knee was service-connected back in 1986 because of a lack of 
STRs to show any in-service injury or treatment of the right 
knee.  Service connection was established for the left knee 
patellar tendonitis at that time, however, because of the 
documentation showing in-service arthroscopy, and the post-
service examination report noting the post-surgical scarring.  
In light of the foregoing, the Veteran's claim of service 
connection for a left knee disability was granted, but the 
claim of service connection for a right knee disability was 
denied.  

The Veteran's STRs were subsequently located, but an August 
1986 confirmed rating decision continued the denial of 
service connection for right knee patellar tendonitis without 
explanation, despite the fact that the STRs do, in fact, show 
numerous complaints of bilateral knee pain in service.  For 
example, the Veteran noted bilateral knee pain in January 
1983, albeit the left was worse than the right.  He also 
reported "bad knees" in August 1984.  Also, chondromalacia 
patella, left greater than right was noted in December 1984.  

The Veteran's STR's reflect that the Veteran's left knee pain 
was more severe than the right knee and he ended up with 
arthroscopic surgery in 1983; however, the severity of the 
left knee disability does not diminish the fact that there 
is, in fact, evidence of a right knee disability that 
developed during service.  Moreover, the post service medical 
evidence of record consistently refers to a bilateral 
patellar tendonitis.  

The Board also notes that the RO in June 1986 denied service 
connection for patellar tendonitis of the right knee in part 
as the condition was not found on VA examination.  In August 
2001, the veteran filed a claim for service connection for a 
right knee condition as secondary to a service-connected 
disability.  The veteran's current right knee disability has 
been variously diagnosed in the medical evidence of record.  
As the earlier claim was limited to the condition of patellar 
tendonitis, the RO properly treated the veteran's August 2001 
claim as a new claim rather than as a claim to reopen.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), (a claim 
based on the diagnosis of a new mental disorder, taken alone 
or in combination with a prior diagnosis of a related mental 
disorder, states a new claim); Patton v. West, 12 Vet. App. 
272, 278 (1999).

Private treatment records from Dr. Dahir reveal that the 
Veteran was being treated for bilateral knee pain in 2001.  A 
May 2001 memorandum form Dr. Dahir notes that the Veteran had 
bilateral knee pain for approximately twenty years, left 
greater than right.  On examination, the right knee was 
positive for crepitus and was tender over the medial joint 
line and over the lateral collateral ligament.  X-rays 
revealed probable chondromalacia with mild osteoarthritis.  
(The x-ray report is not of record).  Medical records from 
Dr. Ferland dated in 2001 also include diagnoses of 
osteoarthritis of the knees but x-ray report(s) are not of 
record.  

A July 2001 MRI of the right knee revealed findings 
suspicious for a non-displaced fracture of the proximal 
lateral tibia.  This abnormality was noted to possibly be 
subacute to chronic as there was little adjacent marrow edema 
present.  

At a VA examination in December 2002, the Veteran continued 
to report right knee pain, and indicated that the pain had 
been present since service.  The examiner noted that the 
Veteran had muscular/ligamentous pain in the bilateral knees.  
The examiner further opined that the Veteran's knee pain was 
most likely related to his chronic repetitious injuries in 
the military.  Although the examiner could not appreciate any 
objective findings on examination, the examiner nonetheless 
opined that the Veteran suffered some mild impairment due to 
pain.  

At a VA examination in July 2003, the Veteran's right and 
left knee examination was essentially identical, with a 
history of knee pain dating back to service, and remaining 
consistent since that time.  Lachman' s test was positive 
bilaterally and laxity was positive in the medial lateral 
collateral and lateral collateral ligaments bilaterally.  The 
diagnosis was bilateral knee pain.  The examiner noted that 
the Veteran did have patellar tendonitis.  The examiner also 
noted that the Veteran had pes planus and that this was 
obviously contributing to the knee problems.  

A March 2004 VA outpatient report noted complaints of 
bilateral knee pain.  Examination of the knees revealed mild 
patella femoral crepitus, but no effusions.  The Veteran had 
bilateral medial joint line tenderness.  Drawer sign was 
negative, Lachman was negative, and there was negative 
varus/valgus laxity; however, there was tenderness.  The 
assessment was bilateral knee arthralgia.  

At an April 2009 VA examination, the Veteran once again noted 
complaints of bilateral knee pain.  The diagnosis was chronic 
patellar instability with no radiographic evidence of 
arthritis.  Significantly, this is the same problem listed 
for the service-connected left knee.  The examiner also 
indicated that the right knee disability was independent of 
the left knee disability, in part because the Veteran had a 
documented diagnosis of patellar tendonitis that was 
independent of the left knee.  

Although the examiner opined that the Veteran's right knee 
disability was not caused or aggravated by the service-
connected left knee disability, as the Veteran has claimed, 
the evidence clearly demonstrates that the Veteran developed 
the right knee patellar tendonitis during service, although 
not to the same degree as the left knee.  All of the medical 
reports dating back to service indicate that the Veteran has 
bilateral patellar tendonitis.  The STRs show that the left 
knee patellar tendonitis was quite severe in service, such 
that the Veteran was placed on a permanent profile and 
required surgery.  It appears based on the record that this 
event involving the left knee may have overshadowed the fact 
that a right knee patellar tendonitis existed at the same 
time; however, the fact remains that the Veteran reported 
right knee pain in service, and a history of bilateral 
patellar tendonitis was noted shortly after discharge from 
service.  Furthermore, the Veteran has continued to report 
right knee pain since that time, and current medical evidence 
relates the Veteran's current condition to service.  

Given the symptoms noted in service, the continuity of 
symptoms since discharge from service, and the medical 
evidence showing a connection between the current condition 
and service; and in resolving all doubt in the Veteran's 
favor, his right knee tendonitis had its onset during 
service.  Accordingly, service connection for right knee 
tendonitis is warranted.  



III.  Increased Ratings - Left Knee

The Veteran seeks higher disability ratings for the service-
connected left knee disability, currently rated as 10 percent 
disabling based on limited motion with an additional 10 
percent rating assigned for instability.  

The service-connected left knee instability rating of 10 
percent is assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, and the service-connected left knee patellar 
tendonitis rating of 10 percent is assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5020.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent disability evaluation when 
slight, a 20 percent disability rating requires moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability, while a 30 percent disability rating 
requires severe impairment of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Under Diagnostic Code 5020 synovitis is rated on limitation 
of motion of the affected part, as arthritis, degenerative.  

The criteria pertaining to degenerative arthritis under 
Diagnostic Code 5003 instruct to rate degenerative arthritis 
established by X-ray findings on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned where there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
These ratings may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned for limitation of flexion 
and limitation of extension, under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

VA x-ray studies of the left knee from January 2001, December 
2002, August 2003, and April 2009 are negative for arthritis.  
The April 2009 report additionally noted no evidence of soft 
tissue abnormality.  However, a VA orthopedic surgery consult 
report noted that x-rays showed minor degenerative changes 
involving the lateral border of the patella on the left side 
that could well be related to the lateral retinacular release 
that was performed on that side.  For the most part, the 
joint spaces were well maintained.  There was a little bit of 
narrowing on the medical compartments.

At VA examination in December 2002, the Veteran had full 
extension to 0 degrees with 150 degrees of flexion.  There 
was no joint instability, effusion, or laxity noted.  Despite 
the lack of objective findings, the examiner did believe that 
the Veteran was impaired mildly by pain.  The Veteran 
reported chronic pain that was worse with excessive sitting, 
standing and exertion.  He also reported joint stiffness and 
lack of range of motion.  The Veteran reported chronic pain 
that was worse with excessive sitting, standing and exertion.  
He also reported joint stiffness and lack of range of motion.  

At VA examination in July 2003, the Veteran reported that he 
had dislocation of both knees seven to eight times over the 
last 20 years.  He was laid off from his job three to four 
months prior.    When getting there was a tender spot on the 
medial aspect of the left knee.  No muscle atrophy was noted, 
gait was normal, and there was no genu valgus or varus.  
Popliteal fossa was normal.  There was a positive click with 
pain.  Range of motion of the left knee was 0 degrees of 
extension to 90 degrees of flexion.  No patellar instability 
was noted, but Lachman' s test was positive.  There was 
laxity of the medial lateral collateral ligaments as well as 
the lateral collateral ligaments.  McMurray test was 
positive.  The examiner noted a diagnosis of bilateral knee 
pain with patellar tendonitis.  The examiner also indicated 
that the Veteran had laxity of both knee joints, medial and 
lateral collateral ligaments with pain over the ligamentous 
insertion at the fibula and tibia.  The examiner specifically 
noted that examination results reflected an increase in 
severity over the last several months (since the December 
2002 examination).  

A March 2004 VA outpatient report noted complaints of 
bilateral knee pain.  Examination of the knees revealed mild 
patella femoral crepitus, but no effusions.  The Veteran had 
bilateral medial joint line tenderness.  Drawer sign was 
negative, Lachman was negative, and there was negative 
varus/valgus laxity; however, there was tenderness.  The 
assessment was bilateral knee arthralgia.  In the June 2007 
orthopedic surgery consult note, it was indicated that range 
of motion was from 0 to 115 degrees and no instability was 
detected.  Surgery was not recommended.  

At VA examination in April 2009, the Veteran reported that he 
was no longer able to bend, stoop, or ride in the back seat 
of a car.  He used a cane.  The Veteran reported pain, 
stiffness, swelling and tenderness.  According to the 
examiner, however, there was no weakness, incoordination 
episodes of dislocation or subluxation or locking.  Effusion 
was constant, and there was crepitus, tenderness, and 
guarding of movement.  There were no clicks or snaps hearing, 
but grinding was noted.  Gait was antalgic, but there was no 
other evidence of abnormal weight bearing.  Range of motion 
of the left knee was from 0 degrees of extension to 115 
degrees of flexion.  There was additional limitation with 
repetitive motion in the form of objective evidence of pain 
following repetitive motion.  There were no other additional 
limitations after repetitive motion.  There was no ankylosis.  
The examiner noted that the Veteran had hypermobile patellae 
with both knees having increased lateral and medial excursion 
of the patellae in the trochlear groove.  

Regarding activities of daily living, there was no effect on 
traveling, feeding, bathing, dressing, toileting, grooming, 
or driving.  There was a mild effect on shopping and 
recreation, and a moderate effect on chores.  A severe effect 
was noted with regard to exercise and sports.  The examiner 
indicated that the Veteran had mild left knee patellar 
instability with no subsequent dislocation events following 
surgery.  

At all of the above VA examinations, the Veteran reported 
pain, stiffness and swelling of the left knee, which was made 
worse with excessive sitting, excessive standing and 
excessive exertion.  

In sum, the objective findings in this case do not warrant 
the assignment of a rating in excess of 10 percent for the 
service-connected left knee patellar tendonitis based on 
limitation of motion pursuant to Diagnostic Codes 5003, 5260 
and 5261.  Since his limitation of motion is noncompensable, 
a 10 percent rating was assigned pursuant to Diagnostic Code 
5003 based on limitation of motion with pain.  The Veteran's 
range of motion is not limited to a compensable degree.  
Flexion has been limited to, at most, 90 degrees and 
extension has always been normal at 0 degrees.  The Veteran 
has pain and tenderness, some swelling on occasion, 
crepitus/grinding, and laxity.  (The laxity symptom is 
governed by the instability rating of 10 percent assigned 
pursuant to Diagnostic Code 5257).  The 10 percent rating 
currently assigned based on limitation of motion adequately 
compensates the Veteran for functional loss due to pain given 
the noncompensable limitation of motion.  While the VA 
examiner reported that the Veteran had pain following 
repetitive motion, no additional limitation of motion was 
shown.  

The Veteran has pain in the left knee, which he states limits 
his functioning, but not to a degree that would warrant the 
next higher rating.  According to the most recent examination 
report in April 2009, the Veteran is able to attend to the 
activities of daily living, and is only severely limited in 
activities involving sports and exercise.  Given evidence of 
swelling and tenderness, for example, and the consistent 
reports of left knee pain shown in the record, the Veteran is 
entitled to at least the minimum compensable rating for the 
joint, and this he currently receives.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
next higher, 20 percent rating is not warranted under 
Diagnostic Code 5261 because extension of the knee is not 
limited to at least 15 degrees.  In fact, his extension has 
always been normal, therefore, a rating pursuant to 
Diagnostic Code 5261 is not warranted.  Similarly, the next 
higher, 20 percent rating is not warranted under Diagnostic 
Code 5260 because flexion of the knee is not limited to at 
least 30 degrees.  

In light of the foregoing, there is no basis upon which to 
assign the next higher, 20 percent rating for the service-
connected left knee patellar tendonitis on the basis of 
limitation of motion.  

The service-connected instability of the left knee has been 
rated as 10 percent disabling pursuant to Diagnostic Code 
5257.  To warrant the next higher rating under that code, the 
medical evidence would have to show moderate instability or 
subluxation.  In July 2003, laxity was noted.  However, March 
2004 and June 2007 medical records showed there was negative 
varus/valgus laxity and no instability, respectively.  Upon 
recent VA examination, mild instability was found.  Because 
no more than mild left knee laxity has ever been 
demonstrated, the criteria for the assignment of a rating in 
excess of 10 percent pursuant to Diagnostic Code 5257 are not 
met in this case.  

Finally, there is no code that would afford the Veteran 
ratings in excess of those currently assigned.  A rating 
pursuant to Diagnostic Code 5259 is not appropriate in this 
case because there is no evidence of symptomatic status post 
semilunar cartilage removal of the left knee.  Moreover, as 
the Veteran does not have ankylosis of the knee, a rating 
under Diagnostic Code 5256 is not appropriate.  Additionally, 
as dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is not 
demonstrated with respect to the left knee, a rating under 
Diagnostic Code 5258 is not for application.  

The preponderance of the evidence is against the claim for an 
increased rating, in excess of 10 percent for the service-
connected left knee tendonitis, on the basis of limitation of 
motion, as well as the separately rated instability of the 
left knee; there is no doubt to be resolved; and an increased 
rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  The Board has considered whether staged ratings are 
warranted.  However, the evidence does not show distinct 
periods of time when higher ratings would be warranted, 
therefore, staged ratings will not be assigned.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected left knee disability under consideration here has 
caused marked interference with employment, has necessitated 
frequent periods of hospitalization beyond those noted above, 
or otherwise renders impracticable the application of the 
regular scheduler standards.  At the VA examination in July 
2003, for example, the Veteran reported that his knee pain is 
made worse on the job, and thus affects his occupational 
functioning, but he also indicated that he had been laid off 
from employment in construction and heavy equipment 
operation.  

At the April 2009 VA examination, it is noted that the 
Veteran is unemployed due to being disabled.  However, he 
does not report that the unemployment is due to the knee 
disablement per se.  The examination report reflects that the 
Veteran's occupation was that of truck driver/heavy equipment 
operator, but the examination report also notes that the 
service-connected knee disability has no effect on traveling 
or driving, and only a mild effect on recreation.  Thus, 
interference with employment beyond that contemplated by the 
assignment of separate 10 percent disability ratings for the 
left knee is not shown.  The regular schedular standards, as 
was discussed above, contemplate the symptomatology shown in 
this case.  In essence, there is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration for 
an extraschedular evaluation is not warranted here.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  


ORDER

Service connection for a low back disability is granted.  

Service connection for right knee patellar tendonitis is 
granted.  

An increased disability rating in excess of 10 percent for 
the service-connected left knee tendonitis, on the basis of 
limitation of motion, is denied.  

An increased disability rating in excess of 10 percent for 
the service-connected left knee tendonitis, on the basis of 
instability/laxity, is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


